Title: To Alexander Hamilton from James Cochran, 1 November 1799
From: Cochran, James
To: Hamilton, Alexander


          
            Sir,
            Palatine, November 1, 1799
          
          My Brother who is with me at present has such an inflamation in his Eyes as to put it out of his power to leave this for his station. As his Furlough is at an end, and he can’t write, he requested me to give you the above information and to send you the enclosed Certificate of a respectable Physician of this place. He will leave this as soon as he recovers, which he expects will be in a short time.
          I am Sir, with respect Your Humble Servant
          
            James Cochran
          
          
            Palatine Novr. 1st. 1799—
          
          Major Genl. Hamelton—
        